Citation Nr: 1504714	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  12-20 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa



THE ISSUE

Entitlement to an initial, compensable rating for right knee bursitis and patellar tendonitis.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

R. Giannecchini




REMAND

The Veteran had active military service from January 2003 to July 2003 and from June 2005 to September 2007.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The Board notes that per an August 2009 notice of disagreement (NOD), the Veteran appealed a number of issues decided in the August 2008 rating decision, to include that of a compensable rating for right knee bursitis and patellar tendonitis.  The Veteran also filed an NOD in response to a February 2010 rating decision and the denial of his claim for service connection for carpal tunnel syndrome of the left wrist.  On June 29, 2012, the RO issued a statement of the case (SOC) which included all the appealed issues from both the August 2008 and February 2010 rating decisions.  A VA Form 9 (Appeal to Board of Veterans' Appeals) was included with the issued SOC.  

In August 2010, the RO received a statement from the Veteran in which he referenced the June 29, 2012 SOC and noted that he disagreed with the decision denying him a compensable rating for his right knee disability.  No other issues listed in the June 29, 2012 SOC were referenced.  Otherwise, the Veteran did not submit a VA Form 9 in response to the SOC.  Furthermore, arguments presented by the Veteran's representative, both in an April 2014 VA Form 646 (Statement of Accredited Representative in Appealed Case) and a November 2014 Informal Hearing Presentation, note only the issue of a compensable rating for the service-connected right knee bursitis and patellar tendonitis as being perfected for appeal.  As such, the claim of entitlement to an initial, compensable rating for right knee disability is the only issue currently in appellate status.  

With the above in mind, the Board notes that the Veteran receives VA treatment.  A review of the claims folders, to include the Veteran's electronic records, reflects VA treatment records dated to June 2012.  In a March 2014 supplemental statement of the case (SSOC), the RO noted the following under the "Evidence" section:

Electronic records from September 7, 2012 to January 16, 2014 were reviewed from VAMC Iowa City and no pertinent records were found.  

As noted above, VA records available for the Board's review are dated to June 2012.  The records referenced in the March 2014 SSOC are not associated with either the paper claims file or the available electronic files.  The Board notes that its appellate responsibilities include review of all argument and evidence.  Therefore, the Board must remand the Veteran's appeal to allow those electronic records identified in the March 2014 SSOC to be associated with the Veteran's claims file.  

The Veteran has also consistently complained of intermittent right knee pain.  While X-rays of the right knee do not reflect degenerative changes, examination findings have reflected crepitus.  The Veteran has reported right knee aching with an increase in pain with prolonged standing and activity.  The Veteran's VA outpatient treatment records, dated from July 2010 to January 2011, document the Veteran's physical therapy for his right knee and being provided a knee brace.  In particular, in a July 2010 VA primary care note, the Veteran reported that his right knee pain predominantly occurred with kneeling (pressure on the knee) and after assuming a standing position.  An August 2010 VA physical therapy note identified the Veteran as experiencing right knee pain after getting up or with heavy use of the knee.  In a September 2010 VA orthopedic consultation note, the Veteran reported not experiencing much pain, but that running and being on his feet made his knee ache.  Additional VA physical therapy notes document the Veteran's apparent improvement and that during physical therapy he warmed up on a stationary bike and treadmill.  He also was noted to execute multi-directional lunges during therapy treatment sessions.   

In a May 2012 VA examination, the examiner noted clicking and crepitus in the Veteran's right knee.  Range of motion (ROM) of the knee was 0-140 degrees without pain, and stability testing was normal.  Thereafter, in the most recent VA examination conducted in February 2014, the Veteran continued to report pain with activity.  He also reported that the right knee was stiff in cold weather and that he took aspirin in the morning to help alleviate his pain.  On examination, right knee ROM was 0-140 degrees without pain, and stability testing was normal.  The examiner commented that there were minimal symptoms and findings on examination.  The examiner did not necessarily address the Veteran's physical therapy treatment but did note that the Veteran was not using any assistive devices to help in ambulation.  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has stressed that, in evaluating disabilities of the joints, VA has a duty to determine whether the joint in question exhibits weakened movement, excess fatigability, or incoordination and whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011), citing DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2014).  

In Mitchell, the Court noted: 

[I]n the context of examinations evaluating functional loss in the musculoskeletal system under DCs based upon limitation of motion, DeLuca stands for the proposition that when pain is associated with movement, to be adequate for rating purposes[,] an examination must "compl[y] with the requirements of § 4.40, and the medical examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the arm is used repeatedly over a period of time."

Here, in the reports of May 2012 and February 2014 VA examinations, the Board is mindful that the examiners noted that the Veteran did not report experiencing flare-ups nor was there a finding of pain during range-of-motion testing.  At the same time, however, the Veteran reported that he experienced an increase in right knee pain with activity (prolonged standing and/or activity such as running); thus, it would appear to the Board that the Veteran did report what could be described as a flare up (increased pain).  Neither the May 2012 nor February 2014 examination reports specifically comment on DeLuca, supra.  

As the appeal is being remanded to associate additional VA records with the Veteran's claims folders, it would also be helpful to the Board if the February 2014 VA examiner provided an addendum opinion addressing the factors required by DeLuca.  In particular, the examiner should comment on whether pain could significantly limit functional ability during flare-ups or when the Veteran's right knee is used repeatedly over a period of time (i.e., an activity such as running).  Any such finding, if feasible, should be reported in degrees of additional range of motion loss.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any private or VA treatment he may have received for his right knee disability.  After obtaining the appropriate release of information forms (where necessary), procure records of any treatment the Veteran has received.  If any such records identified by the Veteran are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e) (2014).  

Additionally, associate with the claims folders the Veteran's VA treatment records dated since June 2012, to include those VA records from the VAMC Iowa City dated from September 7, 2012 to January 16, 2014 (as noted in the March 2014 SSOC).  

2.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), the claims folders should be referred back to the VA examiner who conducted the February 2014 VA knee examination.  A copy of this remand must be made available to the examiner for review in connection with the requested addendum opinion.  

The February 2014 VA examiner should review his examination report as well as the other evidence of record.  In particular, the examiner should consider the Veteran's VA outpatient treatment records.  Of note, records dated from July 2010 to January 2011 document the Veteran's physical therapy treatment for his right knee disability.  

Thereafter, the VA examiner should comment on right knee functional loss resulting from pain, flare-ups, weakness, and/or fatigability, etc.  All functional losses, especially those associated with right knee pain secondary to increased activity (as reported by the Veteran) and/or flare ups, must be equated to additional loss in range of motion (beyond what is shown clinically).  (This requires some conjecture on the examiner's part, but that is what DeLuca requires.)  

If the VA examiner determines that he cannot provide an opinion without resorting to speculation, he should explain the inability to provide an opinion and identify precisely what facts could not be determined.  

If the February 2014 VA examiner is not available to provide an addendum opinion, make arrangements for the claims folders to be reviewed by another examiner who should be asked to supply the opinion.  (If further examination of the Veteran is necessary to provide the requested opinion, the Veteran should be scheduled for an examination.)  

3.  Thereafter, and following any additional development deemed warranted, readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be provided an SSOC and given an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

